Exhibit 10.4

 

FIRST AMENDMENT TO AMENDED AND RESTATED TERM LOAN AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED TERM LOAN AGREEMENT (this “First
Amendment”) is made and entered into as of September 29, 2015 by and among STAG
INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (together
with its successors and assigns, the “Borrower”), STAG INDUSTRIAL INC., a
Maryland corporation and the sole member of the sole general partner of the
Borrower (the “Parent”), each of the financial institutions initially a
signatory to the Loan Agreement (as defined below) together with their
successors and assigns under Section 11.06 of the Loan Agreement (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative
Agent (in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated Term Loan Agreement dated as of
December 18, 2014 (the “Loan Agreement”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Loan Agreement as described
herein; and

 

WHEREAS, the Administrative Agent and the Lenders party to this First Amendment
have agreed to so amend certain terms and conditions of the Loan Agreement, all
on the terms and conditions set forth below in this First Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Definitions. All capitalized undefined
terms used in this First Amendment shall have the meanings ascribed thereto in
the Loan Agreement, as amended hereby.

 

2.                                      Amendments to Loan Agreement.  Effective
as set forth in Section 3 below:

 

a.                                      The definition of “Audited Financial
Statements” in Section 1.01 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

 

““Audited Financial Statements” means the audited financial statements of the
Parent for the fiscal year ended December 31, 2014 and, from and after the
delivery of the financial statements of the Parent required pursuant to
Section 7.01(a) for the fiscal year ending December 31, 2015, the most-recent
financial statements furnished pursuant to Section 7.01(a).”

 

b.                                      The definition of “Debt Rating” in
Section 1.01 of the Loan Agreement is hereby amended to delete the phrase
“Ratings Condition” and insert therefor the phrase “Rating Condition”.

 

c.                                       The definition of “LIBOR” in
Section 1.01 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

““LIBOR” means, with respect to any LIBOR borrowings for any interest period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in U.S. dollars for a period
equal to the applicable interest period

 

--------------------------------------------------------------------------------


 

which appears on Reuters Screen LIBOR01 Page (or any applicable successor page)
at approximately 11:00 a.m. (London time) two business days prior to the first
day of the applicable interest period by (ii) a percentage equal to 1 minus the
stated maximum rate (stated as a decimal) of all reserves, if any, required to
be maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America); provided that if such determined rate shall be less
than zero, such rate shall be deemed to be zero for each LIBOR Loan that has not
been identified by the Borrower in accordance with the terms of this Agreement
as being subject to a Specified Swap Contract that provides a hedge against
interest rate risk. If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in U.S. dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two business days prior to the first day
of the applicable interest period for a period equal to such interest period;
provided that if such determined rate shall be less than zero, such rate shall
be deemed to be zero for each LIBOR Loan that has not been identified by the
Borrower in accordance with the terms of this Agreement as being subject to a
Specified Swap Contract that provides a hedge against interest rate risk. Any
change in the maximum rate or reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.”

 

d.                                      The definition of “Note Purchase
Agreements” in Section 1.01 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

 

““Note Purchase Agreements” means (i) that certain Note Purchase Agreement,
dated as of April 16, 2014 among the Parent, the Borrower, and the purchasers
party thereto and (ii) that certain Note Purchase Agreement, dated as of
December 18, 2014 among the Parent, the Borrower, and the purchasers party
thereto, in each case as amended from time to time.”

 

e.                                       The definition of “Subsidiary
Guarantors” in Section 1.01 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

 

““Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of the Borrower owning
a direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that (a) STAG Industrial Management,
LLC and (b) STAG Industrial TRS, LLC and its Subsidiaries shall in no event be
deemed or required to be a Subsidiary Guarantor.”

 

f.                                        Section 1.01 of the Loan Agreement is
hereby amended to insert the following definitions in the appropriate
alphabetical order:

 

2

--------------------------------------------------------------------------------


 

““Additional Permitted Indebtedness” means unsecured Indebtedness permitted to
be incurred pursuant to Section 8.02(f).”

 

““Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.”

 

““Specified Swap Contract” means any Swap Contract that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, in each case with respect to the Loans,
between the Borrower and a Specified Swap Contract Provider.”

 

““Specified Swap Contract Provider” means any Lender, or Affiliate of a Lender,
that is party to a Swap Contract at the time such Swap Contract is entered
into.”

 

g.                                       Section 2.09(a) of the Loan Agreement
is hereby amended to insert after the parenthetical “(the “Unused Fee”) the
phrase “at a rate per annum”.

 

h.                                      Section 2.17(a) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a)                           Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, (x) concurrently with the delivery of each
Compliance Certificate, with respect to any Person that became a Subsidiary of
the Parent owning a direct or indirect interest in the Borrower since the date
of the most recent Compliance Certificate or (y) substantially concurrently with
any Subsidiary of the Parent (other than the Borrower) entering into any
Guarantee of Indebtedness of the Parent, the Borrower or any Subsidiary of the
Borrower owning directly or indirectly any Unencumbered Property, the Parent,
the Borrower and such Subsidiary shall deliver to the Administrative Agent each
of the following: (i) a joinder to the Subsidiary Guaranty executed by such
Subsidiary, (ii) concurrently with the delivery of each Compliance Certificate a
comprehensive list of all Guarantors, which identifies the joining and departing
entities, and (iii) the items that would have been delivered under subsections
(iii) and (v) of Section 5.01(a) if such Subsidiary had been a Subsidiary
Guarantor on the Closing Date, in form and substance substantially consistent
with such items delivered on the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent.”

 

i.                                          Section 6.25 of the Loan Agreement
is hereby amended to add the following sentences at the end of the Section:

 

“Each Loan Party, their respective officers and, to the knowledge of the Parent
and the Borrower, its respective directors, employees and agents and any Related
Party, are in compliance with Anti-Corruption Laws in all material respects. No
Credit Extension, use of the proceeds of any Credit Extension, or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.  Neither the making of the Credit Extensions hereunder nor the use of
the proceeds thereof will violate the Patriot Act, the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Loan Party is in compliance in all material respects with the
Patriot Act.”

 

3

--------------------------------------------------------------------------------


 

j.                                         Section 7.08 of the Loan Agreement is
hereby amended to insert after the phrase “comply in all material respects with
the requirements of all Laws” the phrase “(including without limitation
Anti-Corruption Laws and applicable Sanctions)”.

 

k.                                      Section 7.12(a)(iii) of the Loan
Agreement is hereby amended to insert after the phrase “Unencumbered Property”
the phrase “for which the aggregate cost of remediation of such damage or series
of claims is equal to or in excess of $5,000,000”.

 

l.                                          Section 8.10 of the Loan Agreement
is hereby amended to add the following sentence at the end of the Section:

 

“The Borrower shall not request any Credit Extension, shall not use, and shall
ensure that its Subsidiaries and its or their respective directors, officers,
employees and agents do not use the proceeds of any Credit Extension (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions.”

 

m.                                  Section 8.13(b) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(b) Any Person (other than the Parent or the Borrower) that directly or
indirectly owns Equity Interests in any Subsidiary Guarantor to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) (other
than Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness), (ii) provide Guarantees to support Indebtedness (other than
Indebtedness listed on Schedule 8.13 and Additional Permitted Indebtedness), or
(iii) have its Equity Interests subject to any Lien or other encumbrance (other
than in favor of the Administrative Agent).”

 

n.                                      Section 8.13(c) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(c) Any Subsidiary Guarantor that owns an Unencumbered Property to (i) incur
any Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness)
(other than Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness) or (ii) provide Guarantees to support Indebtedness (other than
Indebtedness listed on Schedule 8.13 and Additional Permitted Indebtedness).”

 

o.                                      Section 11.06(d) of the Loan Agreement
is hereby amended to replace each instance of the phrase “acting solely for this
purpose as an agent of the Borrower” with the phrase “acting solely for this
purpose as a nonfiduciary agent of the Borrower”.

 

p.                                      Clauses (ii) and (iii) of Section 11.15
of the Loan Agreement are hereby amended and restated in their entirety to read
as follows:

 

“(ii)(A) each of the Administrative Agent, the Lead Arranger and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Parent, the Borrower, any other Loan
Party, or any of their respective Affiliates, or any other Person and (B) the
Administrative Agent, the Lead Arranger and the Lender have no obligation to the
Parent, the Borrower, any other Loan Party, or any of their respective

 

4

--------------------------------------------------------------------------------


 

Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lead Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Parent, the Borrower, the other
Loan Parties, and their respective Affiliates, and the Administrative Agent, the
Lead Arranger and the Lenders have no obligation to disclose any of such
interests to the Parent, the Borrower, any other Loan Party, or any of their
respective Affiliates.  To the fullest extent permitted by Law, each of the
Parent, the Borrower, and the other Loan Parties hereby waives and releases any
claims that it may have against the Administrative Agent and the Lead Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.”

 

3.                                      Conditions to Effectiveness.  This First
Amendment shall not be effective until the Administrative Agent shall have
received counterparts of this First Amendment duly executed and delivered by the
Borrower, the Parent, the Administrative Agent, and the Required Lenders.

 

4.                                      Representations and Warranties.  Except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents, the representations and warranties of the Borrower and each
other Loan Party contained in Article VI of the Loan Agreement or any other Loan
Document to which any of them is a party, are true and correct on and as of the
date hereof except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty is true and correct on and as of such earlier date.

 

5.                                      Limited Amendment; Ratification of Loan
Documents.  Except as specifically amended or modified hereby, the terms and
conditions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect, and are hereby ratified and affirmed in all respects. 
This First Amendment shall not be deemed a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Loan Agreement
or any other Loan Document, except as expressly set forth herein.

 

6.                                      Governing Law. This First Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

7.                                      Miscellaneous. This First Amendment may
be executed in any number of counterparts, which shall together constitute an
entire original agreement, and shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  This First
Amendment expresses the entire understanding of the parties with respect to the
transactions contemplated hereby.  No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.  Any determination
that any provision of this First Amendment or any application hereof is invalid,
illegal, or unenforceable in any respect and in any instance shall not affect
the validity, legality, or enforceability of such provision in any other
instance, or the validity, legality, or enforceability of any other provisions
of this First Amendment.  Each of the Borrower and the Parent represents and
warrants that it has consulted with independent legal counsel of its selection
in connection herewith and is not relying on any representations or warranties
of the Administrative Agent or the Lenders or their counsel in entering into
this First Amendment. This First Amendment shall constitute a Loan Document.

 

*****

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

 

 

BORROWER:

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

STAG Industrial GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Executive Vice President and

 

 

Chief Operating Officer

 

First Amendment to Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

Name:

D. Bryan Gregory

 

Title:

Director

 

First Amendment to Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kerin Green

 

Name:

Kerin Green

 

Title:

Senior Vice President

 

First Amendment to Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Fredericke H. Denecke

 

Name:

Fredericke H. Denecke

 

Title:

Senior Vice President

 

First Amendment to Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

Name:

Paul E. Burgan

 

Title:

Vice President

 

First Amendment to Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------